DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species 

Species I, drawn to using an electrical local oscillator in an optical receiver, as recited in claim 17

Species II, drawn to using a local oscillator laser in an optical receiver, as shown in Figure 6 and recited in claim 22

The species are independent or distinct because the structure required to detect optical signals based on which domain the local oscillator operates in are wholly different. For example, as shown in Figure 6, a local oscillator laser is mixed with incoming optical signals by optical hybrids and then converted into the electrical domain. As indicated in claim 17, an optical filter is required for limiting the number of optical subcarriers and the electrical oscillator is mixed post converting of the incoming optical signals into electrical. Both structures would require separate searches with different search terms in the art. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-16 and 18-21 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
*    inventions have acquired a separate status in the art in view of their different classification
•    the inventions have acquired a separate status in the art due to their recognized divergent subject matter
•    the inventions require a different field of search (e.g,, searching different classes /subclasses or electronic resources or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Other Issues
Although Applicant is only given two months to respond to the species requirement and not required to address the following issues, the examiner is providing them in order to promote compact prosecution. It would appear beneficial for the applicants to address the problems before first action on the merits. If the applicant does not address them, they will be in the first action on the merits. The features of claim 17 are not shown anywhere in the Figures nor do they seem to be sufficiently described. While the Specification generally says the local oscillator laser of Figure 6 can be replaced with an electrical local oscillator, it is unclear how this is the case since optical hybrids cannot mix electrical and optical signals in such a way. Furthermore, it is unclear how many subsequent electrical signals there would be in the system. Four outputs in Figure 6 is due to the nature of coherently mixing optical signals but a direct detection approach, which is implied by claim 17, would only yield one electrical signal. The Specification does not seem to shed any light on how electrical oscillators would be used for such a system and what Figure 6 would look like if the local oscillator laser were replaced with an electrical local oscillator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639.  The examiner can normally be reached on M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASEY L KRETZER/          Examiner, Art Unit 2637